Citation Nr: 0629602	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to a right ankle disability.

2.  Entitlement to service connection for neurological 
impairment of the lumbosacral spine, to include sciatica, 
claimed as secondary to a right ankle disability.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbosacral spine disability to include degenerative joint 
disease, claimed as secondary to a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appeal was last before the Board in July 2005.  
The procedural history of this appeal may be found in that 
Decision and Remand.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has a left ankle disability or a 
neurological impairment of the lumbosacral spine to include 
sciatica caused or aggravated by a right ankle disability.

2.  The preponderance of the evidence is against a finding 
that any psychiatric disorder was present in service, that 
any psychiatric disorder is related to service, or that any 
psychosis manifested itself to a compensable degree within 
the first postservice year.


CONCLUSIONS OF LAW

1.  Neither a left ankle disability nor a neurological 
impairment of the lumbosacral spine to include sciatica is 
due to or aggravated by a right ankle disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159, 3.303, 3.310 (2005).

2.  A psychiatric disorder was not incurred in or aggravated 
by military service and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claims were 
adjudicated in the February 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the August 
2002 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his service medical and all identified post-
service records including his records from the Brooklyn, West 
Haven, East Orange, Bath, and Las Vegas VA Medical Centers as 
well as New York State (NYS) Psychiatric Institute.  In 
August and September 2005, VA also obtained medical opinions 
as to the origins of the claimed disabilities.

As to medical records on file with the Social Security 
Administration (SSA) generated in connection with his 
disability award, given the veteran's age (77) and the SSA's 
policy of destroying these medical records once a disability 
claimant turns 72 (i.e. 7 years after the full retirement age 
of 65), the Board finds that adjudication of his claim may go 
forward without a request for these records.  See, e.g., 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin 
v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim. 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claims

The veteran argues that he has a left ankle disability and a 
neurological impairment of the lumbosacral spine to include 
sciatica that is caused and/or aggravated by his service 
connected right ankle disability.  The veteran does not claim 
that any of the disorders were directly incurred while on 
active duty or by any means other than his service connected 
right ankle disability.  As to the psychiatric disorder, it 
is alleged that it was caused or aggravated by military 
service.  It is requested that the veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, certain chronic diseases, including a 
psychosis, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Likewise, 
service connection may be granted where a disability is 
proximately due to or the result of already service-connected 
disability.  Compensation is payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In deciding whether the veteran has a disability due to 
service or an already service connected disability, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

The Secondary Service Connection Claims

As to the left ankle disability, in a September 1991 addendum 
to the May 1991 VA examination the veteran was first 
diagnosed with a left ankle disability - mild degenerative 
changes of the left ankle.  Thereafter, a March 2001 left 
ankle x-ray showed vascular calcifications and a spur.

As to the origins of any left ankle disability, the May 1991 
VA examiner opined that the veteran had a limp which was 
secondary to his service-connected right ankle disability and 
in a September 1991 addendum noted that the veteran had mild 
degenerative changes of the left ankle which were 
"possibly" secondary to a sprain, which was perhaps 
secondary to increased weight-bearing on the left side due to 
an antalgic gait.  

However, the September 2005 VA joints examiner, after a 
review of the record on appeal and an examination of the 
veteran, diagnosed a normal left ankle without mechanical 
defect nor any arthritic changes seen on x-ray, and 
thereafter opined that there was no relationship between any 
current left ankle disability and already service connected 
right ankle disability.  Similarly, the September 2005 VA 
back examiner opined that his right ankle disability "would 
not be expected to cause any aggravation or pain or abnormal 
condition involving the left ankle."

As to the neurological impairment of the lumbosacral spine to 
include sciatica, the May 1991 VA examiner provided the 
veteran with his first diagnosis of a lumbosacral spine 
disorder - degenerative joint disease.  Thereafter, VA 
treatment records starting in January 1996 show the veteran's 
complaints and treatment for low back pain radiating into the 
lower extremities diagnosed as left lumbar root pain related 
to spondylolisthesis at L4-L5.  An April 1996 VA treatment 
record also diagnosed possible spinal stenosis.  Subsequent 
diagnoses included lumbosacral strain, peripheral neuropathy, 
alcohol neuropathy, and alcoholic polyneuropathy.  

As to its origins of any neurological impairment of the 
lumbosacral spine to include sciatica, the May 1991 VA 
examiner opined that the veteran "appears to have" 
increasing problem with his lower back which was aggravated 
by the limp which was secondary to his right ankle fracture.  
Similarly, the January 1997 VA examiner opined that the right 
ankle disability "may have contributed" to stress on the 
lumbar spine.  In the February 1997 addendum, it was opined 
that "[w]ith the passage of time there has occurred some 
degree of degenerative disease of the right ankle.  The 
patient may avoid weight bearing on the right ankle and foot 
and, hence, stress other joints like . . . [the] . . . 
back."

However, the February 1997 addendum went on to say that the 
"effect of non-service connected degenerative disc disease 
of the spine and spondylolisthesis seems to be the prominent 
factor in the causation of the patient's symptoms."  
Moreover, the September 2005 VA spine examiner, after a 
review of the record on appeal and an examination of the 
veteran, diagnosed advanced arthritis involving all levels of 
the lumbar spine with painful and limited spine motion but no 
neurological deficit and thereafter opined that there was no 
relationship between any current lumbosacral spine disability 
and already service connected right ankle disability.  

The Board assigns greater weight to the September 2005 VA 
examiners' opinions than that provided by the May 1991 and 
January 1997 VA examiners because the latter opinions, which 
were contingent on words such as "possibly," "appears to 
have," and  "may have contributed" are too speculative to 
be probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); 
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  Moreover, the September 2005 VA examiners 
opinions were provided after a review of the entire record on 
appeal to include the May 1991 and January 1997 VA 
examination reports and addendums.  

Accordingly, after considering all of the evidence of record, 
the weight of the evidence is found to be against the claims 
for service connection for a left ankle disability and 
neurological impairment of the lumbosacral spine to include 
sciatica due to service connected right ankle disability.  
Evans.

The Direct Service Connection Claim

As to the psychiatric disorder, service medical records show 
the veteran was hospitalized in August 1950 for treatment of 
anxiety reaction/hysterical anxiety.  Following this brief 
period of hospitalization, there are no psychiatric 
complaints, treatment, or diagnoses.  At the time of his 1953 
service separation examination, his psychiatric and 
neurological systems were within normal limits.

Post-service, VA social workers in September 1965 and April 
1966 described the veteran as tense, nervous, anxious, and/or 
agitated.  In the latter report it was also opined that the 
veteran should have a psychiatric consult but the suggestion 
was not met with a favorable response from the claimant and 
none was thereafter provided.  No diagnosis was made in 
either report.  Thereafter, while VA and/or private treatment 
records starting in November 1975 show the veteran's 
complaints and treatment for, among other things, 
panic/anxiety attacks diagnosed as chronic alcoholism (see VA 
hospitalization summary dated from November 1975 to January 
1976; hospitalization records from NYS Psychiatric Institute 
dated from March 1977 to May 1977; and VA treatment records 
dated from February 1986 to February 2004), the record first 
shows his being diagnosed with depression in May 1993.  Id.  
Subsequent VA treatment records also show his complaints 
and/or treatment for a bipolar disorder, an organic affective 
disorder, and a panic disorder.  

As to the origins of the veteran's psychiatric disorder, in 
March 2002 treatment records from one VA physician and one VA 
nurse it was opined, based on the claimant's report that he 
had a nervous breakdown while in the Navy leading to 
psychiatric hospitalization for a couple of weeks when he was 
not allowed to leave to visit his dying father, that current 
major depressive disorder was due to military service.  In a 
later March 2002 treatment record and letter from the same 
physician, after noting the same history as reported above 
except for noting that the veteran was in the Army at the 
time of his nervous breakdown, the physician once again 
opined that current major depressive disorder was due to 
military service.

On the other hand, while hospitalized at VA from August to 
September 1996 because of, among other things, depression, it 
was noted that the veteran had a history of depression since 
the age of thirty-seven, around the time of his mothers' 
death.  Moreover, the August 2005 VA psychiatric examiner, 
after a review of the record on appeal and an examination of 
the veteran in which he diagnosed alcohol abuse, major 
depression, dementia secondary to alcohol, and a personality 
disorder, specifically opined that there was no relationship 
between current psychiatric disorders and military service.  

While it is true that the veteran was hospitalized for a 
little over two weeks while in military service in August 
1950 because of anxiety reaction/hysterical anxiety, the 
August 2005 VA psychiatric examiner specifically opined that 
the veteran's organic brain syndrome was caused by alcohol 
abuse and his depression was more likely than not caused by 
and the result of alcohol abuse and not any other disease 
process.  Thereafter, the examiner explained the rational for 
the above opinions as follows:

[it] is not at least as likely as not 
that current psychiatric disorder of 
major depression is etiologically related 
to a disease, injury[,] or event in 
service to include psychiatric 
manifestations exhibited in August 1950.  
The description of the anxiety from 1950 
with his rapid recovery and subsequent 
history suggest more likely than not that 
there were no sequelae (sic) from the 
incident of August 1950 when he was 
hospitalized for a few days.
* * *
History suggests instead, with greater 
than 50% assurance, that claimant's 
current psychiatric illness as well as 
those since the military, have been due 
to his abuse of alcohol, which can cause 
manifestation of various psychiatric 
illnesses . . . 

Initially, the Board notes that the August 2005 VA 
physician's opinion was provided after a review of the entire 
record on appeal including the March 2002 opinions with 
specific citation to the in-service and post-service medical 
history that supports it conclusion.  On the other hand, the 
March 2002 opinions were based, at least in part, on an 
inaccurate history provided by the veteran - reporting he 
served in the Navy when all of his military service was in 
the Army.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (VA is not required to 
accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion.).  Moreover, 
VA hospitalization records place the start date of his 
depression at age thirty-seven - many years after his 1953 
separation from military service.  Accordingly, the Board 
gives greater credence to the August 2005 VA physician's 
opinion than the March 2002 opinions.

Therefore, after considering all of the evidence of record, 
the weight of the evidence is found to be against the claim 
for service connection for a psychiatric disorder.  Evans. 

Moreover, given the length of time between the veteran's 1953 
separation from military service and first being diagnosed 
with depression in 1993, the Board finds that there is no 
continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  Likewise, given this time, the presumptions 
found at 38 C.F.R. §§ 3.307 and 3.309 can not help the 
veteran.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
physicians as well as his personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the appellant's statements, as well as 
those of his representative, addressing the origins of the 
disorders are not probative evidence as to the issues on 
appeal.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left ankle disability 
and a neurological impairment of the lumbosacral spine to 
include sciatica, claimed as secondary to a right ankle 
disability, is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

As to the claim to reopen, case law decided since the July 
2005 Remand mandates still further development.  
Specifically, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  Dingess.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§§ 5103, 5108 (West 2002 & Supp. 2005), and 38 C.F.R. 
§ 3.156, as defined by Kent. 

Accordingly, this issue is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the May 1997 rating 
decision denied the claim of entitlement 
to service connection for lumbosacral 
spine disability to include degenerative 
joint disease, claimed as secondary to a 
right ankle disability.  The 
correspondence must further provide 
notice to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holdings in 
Kent and Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

3.  Thereafter, the RO must readjudicate 
the claim.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received and not received and all 
applicable laws and regulations 
considered pertinent to the issue 
remaining on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


